Exhibit 10.23

 

Barry E. Stewart         8884 Grey Hawk Point         Orlando, Florida 32836    
  August 10, 2004

 

  Re: Agreement with Respect to Rights Upon Termination of Employment

 

Dear Barry:

 

Rotech Healthcare Inc., a Delaware corporation (the “Company” or “Rotech”), is
pleased to offer you the following agreement with respect to your rights upon
the termination of your employment with the Company or in the event of the
closing of a change of control transaction.

 

1. Upon the termination of employment by you for Good Reason or by the Company
without Cause (as those terms are defined below), the Company shall: (a) pay to
you, with your final paycheck, any base salary or bonus earned by you but not
yet paid as of the date of the termination of your employment; (b) fully
reimburse you for all reimbursable expenses; (c) pay to you in a lump sum no
later than twenty (20) days after the termination of your employment, an amount
equal to the sum of (i) one hundred fifty percent (150%) of your annual base
salary (measured as of the time of the termination of your employment and
without mitigation due to any remuneration or other compensation earned by you
following such termination of employment), and (ii) an amount equal to your
annual target performance bonus for the year in which your employment is
terminated; and (d) provided that you timely elect to continue your medical
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), pay on your behalf the cost of continuing your existing group medical
benefits for a period of eighteen (18) months from the date of the termination
of your employment.

 

2. In the event of the closing of a Change of Control (as the term is defined
below), the Company shall pay to you in a lump sum concurrent with such closing,
an amount equal to the sum of (a) one hundred fifty percent (150%) of your
annual base salary (measured as of the time of the closing of the Change of
Control transaction), and (b) an amount equal to your annual target performance
bonus for the year in which the closing of the Change of Control transaction
occurs. In the event of a Change of Control, the payments provided for in this
Paragraph 2 shall be your sole and exclusive benefits. Accordingly, in the event
your employment is terminated by the Company or by you at anytime following a
Change of Control, for whatever reason, you shall not be entitled to any of the
payments or benefits provided for in Paragraph 1, above unless otherwise
provided by any Company policy or applicable law.

 

For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred if, after the signing of this letter agreement, there shall have
occurred any of the following: (i) any “person,” as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the Company, any trustee or other



--------------------------------------------------------------------------------

fiduciary holding securities under an employee benefit plan of the Company or
any company affiliated with the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, acquires beneficial
ownership (as defined under Section 13(d) of the Exchange Act) of voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined under Section 13(d) of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “50% Beneficial Owner” shall
not include any person who was a beneficial owner of outstanding voting
securities of the Company at the Effective Date (an “Existing Shareholder”),
including any group that may be formed which is comprised solely of Existing
Shareholders or any affiliate of an Existing Shareholder to whom voting
securities may be transferred if and for so long as the Existing Shareholder
remains an indirect beneficial owner of the voting securities following such
transfer, unless and until such time after the signing of this letter agreement
any such Existing Shareholder shall have acquired beneficial ownership (other
than by means of a stock dividend, stock split, gift, inheritance or receipt of
securities in compensation for individual services as a director or officer of
the Company) of any additional voting securities of the Company; (ii) during any
period of two (2) consecutive years commencing on or after the signing of this
letter agreement, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a “person” (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”), cease for any reason to constitute at least a
majority thereof; (iii) the shareholders of the Company have approved a merger,
consolidation, recapitalization, or reorganization of the Company, or a reverse
stock split of any class of voting securities of the Company, or the
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction which would result in at least 50% of the
combined voting power of the voting securities of the Company or the surviving
entity outstanding immediately after such transaction being beneficially owned
by persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
sub-paragraph 2(iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 50%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or any company affiliate with the Company, such surviving entity or
a subsidiary thereof; and provided further, that, if consummation of the
corporate transaction referred to in this sub-paragraph 2(iii) is subject, at
the time of such approval by shareholders, to the consent of any government or
governmental agency or approval of the shareholders of another entity or other
material contingency, no Change of Control shall occur until such time as such
consent and approval has been obtained and any other material contingency has
been satisfied; or (iv) the shareholders of the Company have approved a plan of
complete liquidation

 

2



--------------------------------------------------------------------------------

of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets (or any transaction having a
similar effect); provided that, if consummation of the transaction referred to
in this sub-paragraph 2(iii) is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change of Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied.

 

The foregoing notwithstanding, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation. In addition, an initial or secondary public offering (“IPO”) of
the securities of the Company shall not constitute a Change of Control for
purposes of this letter agreement.

 

3. Your entitlement to the severance pay and other termination benefits provided
for in either Paragraph 1 or 2 of this letter agreement are conditioned upon
your (a) providing a general release of claims in favor of the Company, in a
form approved by the Company, of any and all claims arising out of, relating to
or concerning your employment or the termination of your employment with the
Company; and (b) material compliance with the restrictive covenants set forth in
Paragraphs 6, 7 and 8, below.

 

4. Wherever reference is made in this letter agreement to the termination of
your employment by the Company being with or without Cause, “Cause” shall
include, without limitation, the termination of your employment with the Company
due to the occurrence of one or more of the following events as determined by a
majority vote of the Board of Directors: (a) your conviction or your entry of a
plea of guilty or nolo contendere to any felony, (b) your engagement in conduct
constituting breach of fiduciary duty, willful misconduct or gross negligence
relating to the Company or the performance of your duties (including intentional
acts of employment discrimination or sexual harassment) or fraud which have a
significant adverse effect on the Company, (c) your willful failure to follow a
reasonable and lawful written directive of the Chief Executive Officer or the
Board of Directors (which shall be capable of being performed by you with
reasonable effort), (d) your deliberate and continued failure to perform your
material duties, or (e) your intentional disparagement of the Company or any of
its affiliate, subsidiary or parent companies or any of their collective
executives, shareholders, directors, or officers in any written or oral
communication; provided, however, that you shall receive thirty (30) days’ prior
written notice that the Board of Directors intends to meet to consider your
termination for Cause and specifying the actions allegedly constituting Cause.

 

5. For purposes of this letter agreement, “Good Reason” shall mean the
occurrence of one or more of the following events: (a) the Company’s failure to
pay your base salary, earned bonus or additional earned compensation or its
failure to continue your benefits, perquisites or related benefits, (b) a
decrease in your base salary, (c) without your written consent, requiring you to
regularly report to work at a facility more than fifty (50) miles from the
location of your employment at the time of the execution of this letter
agreement, (d) without your written consent, the directing to you of any duties
or responsibilities which are materially inconsistent with your
responsibilities, positions and/or titles, (e) without your written consent, a
material reduction in your title, duties, positions or responsibilities, or (f)
without your written consent, the failure by the Company to continue in effect
any employee benefit or compensation plan

 

3



--------------------------------------------------------------------------------

including, but not limited to, any life insurance plan, health insurance plan
and accidental death or disability plan in which you participate unless (1) such
benefit or compensation plan, life insurance plan, health insurance plan or
related covenant, or accidental death or disability plan or similar plan or
benefit is replaced with a comparable plan in which you will participate or
which will provide you with comparable benefits, or (2) the Company requests
that you seek comparable coverage under another such plan(s) and the Company
reimburses you in full, on an after-tax basis (taking into consideration all net
Federal, State and local income taxes), for such coverage. In the event you
believe Good Reason to exist, then you must provide the Company with written
notice no later than ninety (90) days after such event or condition you claim
constitutes Good Reason occurs specifying the bases for your belief that Good
Reason exists. If the Company shall not have cured or eliminated the event
constituting Good Reason within thirty (30) days after receipt of your written
notice, upon expiration of such 30-day period, your employment hereunder shall
automatically be terminated.

 

6. By signing this letter, you acknowledge, confirm and agree that, given your
position as a member of the senior management team of Rotech, you will be privy
to and put in possession of certain confidential and proprietary information
regarding Rotech, including, but not limited to, plans, strategies, financial
and accounting related information, pricing and contracts, customers, billing
information, business relationships, budgets, projections and personnel
information (collectively, “Confidential Information”) and that the disclosure
or use by you of any such Confidential Information, other than directly for the
purposes of fulfilling your job requirements, would cause material, substantial
and irreparable damage to Rotech. Accordingly, you acknowledge and confirm that
you have a continuing duty of confidentiality to Rotech and agree that you will
hold, during the period of your employment and at all times thereafter, in the
utmost and strictest confidence and will not, without Rotech’s prior written
permission, use or disclose (or act so as to cause the use or disclosure of) any
Confidential Information. This provision shall survive the termination of your
employment with the Company.

 

7. You further acknowledge and recognize the highly competitive nature of the
Company’s business and that you will have the opportunity to develop substantial
relationships with existing and prospective clients, customers, strategic
partners and employees and representatives of the Company during the course of
and as a result of your employment as a member of senior management of the
Company. In light of the foregoing, you also covenant and agree, that for a
period of one (1) year following termination of your employment with Rotech,
whether voluntary or involuntary, you will not, directly or indirectly, on your
own behalf or on behalf of another person or entity, (a) be engaged in any
business (as a principal, partner, director, officer, agent, employee,
consultant or otherwise), or be financially interested in any entity or company,
that provides or performs any services that directly compete with Rotech, (b)
hire or engage, or attempt to hire or engage, on behalf of yourself or any other
person or entity, any person known by you to be a current employee, consultant
or representative of Rotech, or (c) intentionally or knowingly suggest, assist
in or influence a distributor, source, supplier, customer, client or contractor
of Rotech to sever his, her or its business relationship with, decrease in any
material or substantial respect its activity with, or intentionally or knowingly
do anything (whether by act of commission or omission) which would be adverse in
any material or substantial respect to the interests of Rotech. This provision
shall survive the termination of your employment with Rotech.

 

4



--------------------------------------------------------------------------------

8. You further agree that at any time upon the request of the Company or at the
time of the termination of your employment for any reason, you will immediately
deliver to the Company (and will not keep in your possession, recreate or
deliver to anyone else) any and all Confidential Information or other property
or materials belonging to the Company, its successors or assigns including all
copies.

 

9. You further acknowledge, and by your signature hereby confirm, that the
Company has agreed to provide you with the benefits and payments provided for
herein in consideration for your agreement to be bound by the restrictive
covenants contained in Paragraphs 6 through 8 of this letter agreement and that
such benefits serve as sufficient consideration therefore.

 

If the foregoing correctly sets forth our understanding, please sign two (2)
copies of this letter and return it to the undersigned, whereupon this letter
shall constitute a binding agreement between you and the Company.

 

Very truly yours, Rotech Healthcare Inc. By:  

--------------------------------------------------------------------------------

Name:   Philip L. Carter Title:   CEO & President

 

Accepted and Agreed:

 

--------------------------------------------------------------------------------

Barry E. Stewart

 

5